DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and respond filed on 06/08/2022 are acknowledged and entered.

Claims 1-18 were pending.  In the amendment as filed, applicants have amended claims 1, 6, 7, 9, and 14; cancelled claim 4.  No claims have been added.  Therefore, claims 1-3 and 5-18 are currently pending and are under consideration in this Office Action.  Additionally, it is relevant to note that the changes/markings to indicate the changes are so light that it is very difficult to clearly determine the changes that have been made relative to the immediate prior version of the claims.  It is suggested that any new changes should be made bold and not light.

Claim 8 is drawn to non-elected species, wherein the election was made without traverse in the reply filed on 12/28/2021 in respond to the species election requirements mailed on 10/29/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

It is relevant to note that the indicated allowability of claim 4 is withdrawn upon further reconsideration, and new ground of rejections are made in view of M. Katoh (British Journal of Cancer, 2013, 109(2), pp. 299-306).  Accordingly, the following action has been made non-final in view of the fact that not all of the following rejections were necessitated by Applicants’ amendments.

Drawings
The drawings were received on 06/08/2022.  These drawings are acceptable.

	
Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 6, 7, and 9-18 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in light of applicant’s amendments of claims 6, 7, 9, and 14 thereto. 

The rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Vasioukhin et al. (US Patent 8,450,334 B2) has been withdrawn in view of applicant’s amendments of claim 1 and/or cancellation of claim 4.

New Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new mater rejection.
Newly amended claim 6 recites the newly added variable “R7”.  This variable does not have support in the present specification and original claims.  The present specification is silent regarding the variable “R7”.  That is none of the chemical formula depicted in the present specification disclose the variable “R7”.  The original claims do not recite the variable “R7” for any of the claimed compounds and/or formula.  Therefore, the variable “R7” is considered new matter.
Consequently, claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasioukhin et al. (US Patent 8,450,334 B2).
For claims 1 and 6, Vasioukhin et al. claim a method for substantially impairing cancer progression or metastasis in a subject known to have, or suspected of being at risk for having, prostate cancer, ovarian carcinoma, endometrial cancer or renal cell carcinoma, comprising: administering to the subject a therapeutically effective amount of a hepsin inhibitor (refers to instant claimed ‘administering to the subject a therapeutic amount of a therapeutic agent’ of claim 1) that comprises at least one compound that is 8-chloro-4-(3-nitrophenyl)-3a,4,5,9b-tetrahydro-3H-cyclopenta[c]quinoline (i.e.
    PNG
    media_image1.png
    413
    255
    media_image1.png
    Greyscale
) or a pharmaceutically acceptable salt thereof (Claims 1 and 8).  This compound anticipates the compound structure as recited by instant claim 6, i.e. 
    PNG
    media_image2.png
    272
    228
    media_image2.png
    Greyscale
, where R2, R3, and R5 are hydrogen; R4 is a halo; and R1 is an aryl substituted at one position with a nitro.
While Vasioukhin et al. do not explicitly disclose the limitation of instant claim 1, i.e. ‘inhibits the biological activity of the BAP1 histone H2A deubiquitinase (DUB) complex (BAP1 complex)’, this limitation is the functional limitation of the instant claimed composition and/or compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition and/or compound, which is taught by Vasioukhin et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While Vasioukhin et al. do not explicitly disclose the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1, it is recognized in the pharmaceutical/oncology art(s) that the ‘mutation in the ASXL1 gene’ occurs in a variety of human cancers such as prostate cancer (see M. Katoh (British Journal of Cancer, 2013, 109(2), pp. 299-306); especially Table 1 on pg. 301).  A person of ordinary skill in the art would have recognized that the type of patient population for the treatment methodology as taught by Vasioukhin et al. would encompass patient population as claimed by the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1 since the treatment methodology as taught by Vasioukhin et al. can be used to treat prostate cancer.  Thus, in view of the teaching of Vasioukhin et al. and art recognized knowledge, there would have been a reasonable expectation of success to use the treatment methodology as taught by Vasioukhin et al. for the patient population as claimed by the limitation “the subject has a mutation in the ASXL1 gene” of instant claim 1.
Therefore, the teachings of Vasioukhin et al. do render the invention of the instant claims prima facie obvious.

Allowable Subject Matter
Claims 2, 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-18 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 21, 2022